DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-16, 22, 23 are objected to because of the following informalities:  
In line 3 of claim 12, “a medicament ,” should read as “a medicament,” (no space between “,” and medicament).
In line 5 of claim 12, “first input apparatus” should read as “a first input apparatus”.
In lines 11-12 of claim 12, “ a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In line 16 of claim 12, “ a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In line 20 of claim 12, “a patient” should read as “the patient” (as it refers to the limitation in line 5 of claim 12). 
In lines 20-21 of claim 12, “second input apparatus” should read as “a second input apparatus”.
In line 21 of claim 12, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In line 28 of claim 12, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In line 35 of claim 12, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In lines 1-2 of claim 13, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In lines 1-2 of claim 14, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In lines 2-3 of claim 15, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In lines 3-4 of claim 16, “in step (c)” should read as “in the step (c) ” (as it is referring to the limitation in claim 12, line 6).
In line 5 of claim 16, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 12, line 6).
In line 8 of claim 22, “input” should read as “an input”.
In line 8 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In lines 10-11of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In lines 14-15 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 20 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 27 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 29 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 29 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 37 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In line 42 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In lines 46-47 of claim 22, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 22, line 7).
In lines 7-8 of claim 23, “a first infusion device to a patient” should read as “the first infusion device to the patient” (as it is referring to the limitation in claim 23, line 2).
In lines 9-10 of claim 23, “a second infusion device” should read as “the second infusion device” (as it is referring to the limitation in claim 23, line 2).
In line 17 of claim 23, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 23, line 13).
In lines 22-23 of claim 23, “a patient side effect” should read as “the patient side effect” (as it is referring to the limitation in claim 23, line 13).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a predetermined period of time at a rate increased relative to a preceding rate" in lines 26-27. It is unclear if the limitation are the same as the limitation in line 11-12 of claim 12 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as it is new limitation and related to the second device. In order to clear other limitations that with similar terminology, the applicant is asked to  use different terminology such as use a term “a first” to any element/limitation related to the first device like a first reservoir, a first predetermined rate, a first maximum predetermined rate ..etc and use a term “a second” to any element/limitation related to the second device like a second reservoir, a second predetermined rate, a second maximum predetermined rate ..etc.
Claim 12 recites the limitation "the preceding rate" in lines 30-31. It is unclear if the limitation if the limitation is referring to limitation of  in line 11 (first device rate) or it is referring to the limitation in line 27 ( second device rate). The examiner will interpret the limitation as it is related to second device rate. 
Claim 22 recites the limitation "a predetermined period of time" in lines 31-32. It is unclear if the limitation are the same as the limitation in line 9-10 of claim 22 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as it is new limitation and related to the second device. In order to clear other limitations that with similar terminology, the applicant is asked to  use different terminology such as use a term “a first” to any element/limitation related to the first device like a first reservoir, a first predetermined rate, a first maximum predetermined rate ..etc and use a term “a second” to any element/limitation related to the second device like a second reservoir, a second predetermined rate, a second maximum predetermined rate ..etc.
Claim 22 recites the limitation "a maximum predetermined rate" in line 45. It is unclear if the limitation are the same as the limitation in line 13 of claim 22 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as it is new limitation and related to the second device.
Claim 24 recites the limitation "a medicament" in line 7. It is unclear if the limitation are the same as the limitation in line 1 of claim 23 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as it is new limitation and related to the first device.
Claim 24 recites the limitation "a liquid composition" in line 9. It is unclear if the limitation are the same as the limitation in line 3 of claim 23 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as it is new limitation and related to the second device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchon et al. (US. 20020115933A1) (“Duchon”) in view of Spencer (US. 6,010,483).
Re Claim 12, Duchon disclose a medical infusion system (Fig. 10, ¶0068-¶0069) comprising: a first device (right 114, right 112 and induvial controller ¶0068 similar to 102, 105 in Fig. 5, ¶0055) having first control electronics (each has individual control, ¶0068, similar to 102, 106 in Fig. 5, ¶0055) and having, or configured to operably couple to, (i) a first reservoir  (right 114) for housing a liquid composition (¶0069) comprising a medicament (¶0054), (ii) a first pump mechanism (right 112, ¶0056) configured to drive the liquid composition from the first reservoir to a patient (¶0056), and (iii) first input apparatus (¶0014, a first hand held control interface that control with main control 104, ¶0055 which associated with right 114), and a second device (left 114, left 112 and induvial controller ¶0068 similar to 102, 105 in Fig. 5, ¶0055) having second control electronics (each has individual control, ¶0068, similar to 102, 106 in Fig. 5, ¶0055) and having, or configured to operably couple to, (i) a second reservoir (left 114) for housing a liquid composition (¶0069) comprising a medicament (¶0054), (ii) a second pump mechanism configured to drive the liquid composition from the second reservoir to a patient (left 112, ¶0056), and wherein the first and second reservoirs are the same or different (¶0069), and (iii) second input apparatus (¶0014, a second hand held control interface that control with main control 104, ¶0055 which associated with left 114) and wherein the first and second pump mechanisms are the same or different (Fig. 10, ¶069), wherein the first and second input apparatuses are the same or different (¶0014, the first and the second hand held control interfaces that connected with the main control 104, ¶0055), and wherein the first and second devices are configured to be employed by the patient sequentially such that the second device is employed by the patient to deliver the medicament (¶0069), and wherein the first device is configured to transmit to the second device data regarding the last rate at which the first pump mechanism was configured to drive the liquid composition from the first reservoir to the patient (the first and the second devices have an individual control ¶0068, ¶0014, and both are connected to the main control 104, such as after the fluid in the first pump is finishes, the second pump will continue to pump the fluid at the same fluid rate, ¶0069), but it fails to disclose that the first input apparatus configured to receive input indicative of a patient side effect of the medicament, wherein the first control electronics are operably coupled to the first pump mechanism and to the first input apparatus, and wherein the first control electronics are configured: (a) to cause the first pump mechanism to drive the liquid composition from the first reservoir to the patient for a predetermined period of time at a rate increased relative to a preceding rate if no input indicative of a patient side effect has been received during a period of time in which the first pump mechanism drove the liquid composition from the first reservoir to the patient at the preceding rate; and (b) to repeat step (a) until a maximum predetermined rate has been achieved or until input indicative of a patient side effect is received; and the second input apparatus configured to receive input indicative of a patient side effect of the medicament, wherein the second control electronics are operably coupled to the second pump mechanism and to the second input apparatus, and wherein the second control electronics are configured: (c) to cause the second pump mechanism to drive the liquid composition from the second reservoir to the patient for a predetermined period of time at a rate increased relative to a preceding rate if no input indicative of a patient side effect has been received during a period of time in which the second pump mechanism drove the liquid composition from the second reservoir to the patient at the preceding rate; and (d) to repeat step (c) until a maximum predetermined rate has been achieved or until the second control electronics determine that input indicative of a patient side effect is received, and wherein the first and second devices are configured to be employed by the patient sequentially such that the second device is employed by the patient to deliver the medicament after the first device is no longer being used to deliver the medicament.
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein the control electronics are capable: to cause the pump mechanism to drive the liquid composition from the reservoir to the patient at initial rate (the first baseline rate is around 0.02 mcg/Kg per min, Col. 3, lines 45-50, Fig. 6, Fig. 7); (a) to cause the pump mechanism to drive the liquid composition from the reservoir to the patient for a predetermined period of time at a rate increased relative to a preceding rate if no input indicative of a patient side effect has been received during a period of time in which the pump mechanism drove the liquid composition from the reservoir to the patient at the preceding rate (abstract, Fig. 7, Col.2, lines 25-60, Wherein the clinician can program the step, amount and duration); and moreover, it discloses (b) repeating step (a) (the step shown in Fig. 7 represents step (a)), and moreover, it discloses wherein if input indicative of a patient side effect is received, the control electronics cause the pump mechanism to drive the liquid composition from the reservoir to the patient at a decreased rate relative to a rate in a time period in which the input indicative of a patient side effect is received (Col.4, lines 40-45, wherein the patient is capable to decrease the rate base on the inductive of side effect so the pump will deliver the decreased rate, see Fig. 8) but at a rate equal to or greater than the initial rate if no input indicative of a patient side effect was received during a period of time in which pump mechanism drove the liquid composition from the reservoir to the patient at the initial rate (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first input apparatus and the second input apparatus and first control electronics and second control electronics so that the first input apparatus configured to receive input indicative of a patient side effect of the medicament, wherein the first control electronics are operably coupled to the first pump mechanism and to the first input apparatus, and wherein the first control electronics are configured: (a) to cause the first pump mechanism to drive the liquid composition from the first reservoir to the patient for a predetermined period of time at a rate increased relative to a preceding rate if no input indicative of a patient side effect has been received during a period of time in which the first pump mechanism drove the liquid composition from the first reservoir to the patient at the preceding rate; and (b) to repeat step (a) until a maximum predetermined rate has been achieved or until input indicative of a patient side effect is received; and the second input apparatus configured to receive input indicative of a patient side effect of the medicament, wherein the second control electronics are operably coupled to the second pump mechanism and to the second input apparatus, and wherein the second control electronics are configured: (c) to cause the second pump mechanism to drive the liquid composition from the second reservoir to the patient for a predetermined period of time at a rate increased relative to a preceding rate if no input indicative of a patient side effect has been received during a period of time in which the second pump mechanism drove the liquid composition from the second reservoir to the patient at the preceding rate; and (d) to repeat step (c) until a maximum predetermined rate has been achieved or until the second control electronics determine that input indicative of a patient side effect is received, and wherein the first and second devices are configured to be employed by the patient sequentially such that the second device is employed by the patient to deliver the medicament after the first device is no longer being used to deliver the medicament as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer), and moreover, the modified Duchon in view of Spencer discloses that  the second control electronics are configured to set the last rate of the first pump mechanism as the initial rate of the second pump mechanism in step (c) (Duchon discloses that the second pump will continue pumping at the final rate of the first pump Duchon, ¶0068-¶0069 as the definition of the continuous flow, and Spencer increases the flow as long as there is no side effects Col.4, lines 40-68).
Re Claim 13, Duchon fails to disclose wherein, if input indicative of a patient side effect is received, the first control electronics are further configured to cause the first pump mechanism to drive the liquid composition from the first reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received.  
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein the control electronics are capable: such that if input indicative of a patient side effect is received, the first control electronics are further configured to cause the first pump mechanism to drive the liquid composition from the first reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first control electronics so that if input indicative of a patient side effect is received, the first control electronics are further configured to cause the first pump mechanism to drive the liquid composition from the first reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 14, Duchon fails to disclose wherein, if input indicative of a patient side effect is received, the second control electronics are further configured to cause the second pump mechanism to drive the liquid composition from the second reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received.  
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein the control electronics are capable: such that if input indicative of a patient side effect is received, the second control electronics are further configured to cause the second pump mechanism to drive the liquid composition from the second reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first control electronics so that if input indicative of a patient side effect is received, the second control electronics are further configured to cause the second pump mechanism to drive the liquid composition from the second reservoir to the patient at a rate decreased relative to a rate in a time period in which the input indicative of the patient side effect was received as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 15, Duchon discloses that the first device is capable to transmit data to the second device (the hand held controller as in ¶0014 can transmit data to the main controller 104 for control the pumps , ¶0055, ¶0068, ¶0069, wherein the rate of the second can be controlled, but in order to keep the flow continuous, the second rate is similar to the last rate of the first pump), but it  fails to disclose data is regarding whether input indicative of a patient side effect has been received.  
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein the first device is configured to transmit to the second device data regarding whether input indicative of a patient side effect has been received to the pump (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first control electronics transmit the data is regarding whether input indicative of a patient side effect has been received as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 16, Duchon discloses that the second device is capable to continue equationally after the first device ¶0055, ¶0068, ¶0069, wherein the rate of the second can be controlled, but in order to keep the flow continuous, the second rate is similar to the last rate of the first pump), but it fails wherein the second control electronics are configured to cause the second pump mechanism to drive the liquid composition at the last rate of the first pump mechanism without increasing the rate in step (c) if the second device receives data from the first device indicating that the first apparatus received input indicative of a patient side effect. 
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), and wherein the second control electronics are configured to cause the second pump mechanism to drive the liquid composition at the last rate of the first pump mechanism without increasing the rate in step (c) if the second device receives data from the first device indicating that the first apparatus received input indicative of a patient side effect (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60, if the initial rate may cause side effect, so pump will decrease the rate).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify t wherein the second control electronics are configured to cause the second pump mechanism to drive the liquid composition at the last rate of the first pump mechanism without increasing the rate in step (c) if the second device receives data from the first device indicating that the first apparatus received input indicative of a patient side effect as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 17, Duchon discloses wherein the first and second devices are ambulatory devices (Duchon, Fig. 1).  
Re Claim 22, Duchon discloses a method of titrating dosage of a medicament from a medical infusion system sequentially employing first and second devices ( first device is right 114, right 112, individual controller, ¶0068 similar to 102, 105 in Fig. 5, ¶0055, and the second device left 114, left 112, individual controller, ¶0068 similar to 102, 105 in Fig. 5, ¶0055) to deliver the medicament to a patient such that the second device replaces the first device to deliver the medicament to the patient after the first device is no longer employed to deliver the medicament (Fig. 10, ¶0068-¶0069), the method comprising: (1) employing control electronics of the first device (right 114, right 112, individual controller, ¶0068 similar to 102, 105 in Fig. 5, ¶0055) to: and (2) replacing the first device with the second device, transmitting data to the second device regarding the last rate at which the first device caused the liquid composition to be delivered to the patient (the first and the second devices have an individual control ¶0068, ¶0014, and both are connected to the main control 104, such as after the fluid in the first pump is finishes, the second pump will continue to pump the fluid at the same fluid rate, ¶0069) and (3) employing control electronics of the second device to: (d) cause the liquid composition comprising the medicament to be delivered to the patient at the last rate at which the first device caused the liquid composition to be delivered to the patient if the transmitted data indicates that the maximum predetermined rate has been achieved or that input indicative of a patient side effect has been received (the first and the second devices have an individual control ¶0068, ¶0014, and both are connected to the main control 104, such as after the fluid in the first pump is finishes such as at maximum rate, the second pump will continue to pump the fluid at the same fluid rate, ¶0069); or (e) if the transmitted data indicates that the maximum predetermined rate has not been achieved and that no input indicative of a patient side effect has been received (the first and the second devices have an individual control ¶0068, ¶0014, and both are connected to the main control 104, such as after the fluid in the first pump is finishes such as low rate, the second pump will continue to pump the fluid at the same fluid rate, ¶0069), (i) cause the liquid composition comprising the medicament to be delivered to the patient for a predetermined period of time at the last rate at which the first device caused the liquid composition to be delivered to the patient or a rate increased relative to the last rate at which the first device caused the liquid composition to be delivered to the patient (the first and the second devices have an individual control ¶0068, ¶0014, and both are connected to the main control 104, such as after the fluid in the first pump is finishes such as last rate, the second pump will continue to pump the fluid at the same fluid rate, ¶0069), but it fails to disclose that employing control electronics of the first device to (a) determine whether input indicative of a patient side effect has been received; (b) cause a liquid composition comprising the medicament to be delivered to a patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate; and (c) repeat steps (a) and (b) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received or until the first device is replaced by the second device, and transmitting data to the second device regarding whether input indicative of a patient side effect has been received; (ii) determine whether input indicative of a patient side effect has been received; (iii) cause the liquid composition comprising the medicament to be delivered to the patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate; and (a) (iv) repeat steps (ii) and (iii) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received. 
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein to (a) determine whether input indicative of a patient side effect has been received (Col. 4, lines 40-68); (b) cause a liquid composition comprising the medicament to be delivered to a patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate (Fig. 8, Col. 4, lines 40-68); and (c) repeat steps (a) and (b) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received (Fig. 8) or until the first device is replaced by the second device, and transmitting data to the second device regarding whether input indicative of a patient side effect has been received; (ii) determine whether input indicative of a patient side effect has been received; (iii) cause the liquid composition comprising the medicament to be delivered to the patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate; and (a) (iv) repeat steps (ii) and (iii) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first input apparatus and the second input apparatus and first control electronics and second control electronics so that employing control electronics of the first device to (a) determine whether input indicative of a patient side effect has been received; (b) cause a liquid composition comprising the medicament to be delivered to a patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate; and (c) repeat steps (a) and (b) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received or until the first device is replaced by the second device, and transmitting data to the second device regarding whether input indicative of a patient side effect has been received; (ii) determine whether input indicative of a patient side effect has been received; (iii) cause the liquid composition comprising the medicament to be delivered to the patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate; and (a) (iv) repeat steps (ii) and (iii) until a maximum predetermined rate has been achieved or until the determination is made that input indicative of a patient side effect has been received as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 23, Duchon discloses a method for titrating dosage of a medicament from a medical system employing first and second infusion devices to deliver the medicament to a patient, wherein the system optionally comprises an auxiliary device in communication with the first and second infusion devices (first device is right 114, right 112, individual controller, ¶0068 similar to 102, 105 in Fig. 5, ¶0055, and the second device left 114, left 112, individual controller, ¶0068 similar to 102, 105 in Fig. 5, ¶0055), the method carried out by (i) the first and second infusion devices or (ii) the first and second infusion devices and the auxiliary device and  (Fig. 10) comprising:(a) infusing a liquid composition comprising a medicament from a first infusion device to a patient (right 114 a, ¶0068); (b) infusing a liquid composition comprising the medicament from a second infusion device to the patient (left 114 a, ¶0068); (c) determining the combined rate of infusion from the first device and the second device (at least of one is infused and second is not, ¶0069); (d) determining whether a maximum combined rate has been achieved (the rate of both is known, ¶0068), but it fails to disclose that (e) determining whether input indicative of a patient side effect has been received; (f) infusing the liquid composition from the first and second devices for a predetermined period of time at a predetermined combined rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in which the pump mechanism drove the liquid composition from the reservoir to the patient at the preceding rate and if the maximum combined rate has not been achieved; and (g) repeating steps (d) through (f) until a maximum predetermined rate has been achieved or until a determination is made that input indicative of a patient side effect has been received.  
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and control electronics operably coupled to the pump mechanism and to the input apparatus (processor used battery, Fig. 6, Col. 3 lines 10-19), wherein to (a) determine whether input indicative of a patient side effect has been received (Col. 4, lines 40-68); (b) cause a liquid composition comprising the medicament to be delivered to a patient for a predetermined period of time at a rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in the liquid composition was driven at the preceding rate (Fig. 8, Col. 4, lines 40-68); and that (e) determining whether input indicative of a patient side effect has been received; (f) infusing the liquid composition from the first and second devices for a predetermined period of time at a predetermined combined rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in which the pump mechanism drove the liquid composition from the reservoir to the patient at the preceding rate and if the maximum combined rate has not been achieved (Fig. 8, Col. 4, lines 40-68); and (g) repeating steps (d) through (f) until a maximum predetermined rate has been achieved or until a determination is made that input indicative of a patient side effect has been received (Fig. 8, such as rate after 45 minutes, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first input apparatus and the second input apparatus and first control electronics and second control electronics so that (e) determining whether input indicative of a patient side effect has been received; (f) infusing the liquid composition from the first and second devices for a predetermined period of time at a predetermined combined rate increased relative to a preceding rate if a determination is made that no input indicative of a patient side effect has been received during a period of time in which the pump mechanism drove the liquid composition from the reservoir to the patient at the preceding rate and if the maximum combined rate has not been achieved; and (g) repeating steps (d) through (f) until a maximum predetermined rate has been achieved or until a determination is made that input indicative of a patient side effect has been received as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Re Claim 24, Duchon discloses that (i) determining whether the first infusion device is infusing the liquid composition at a rate below a predetermined threshold (¶0069, determine at least one of the first or second syringes finishes the fluid, ¶0069)and (k) removing the first infusion device from the patient if the first device is infusing the liquid composition below the threshold (Duchon, ¶0069, when the first device finishes the liquid, the second device is starts to infuses), but it fails to disclose (h) increasing the rate of infusion from the second device and decreasing the rate of infusion from the first device to maintain a combined infusion rate; (j) repeating steps (h) and (i) until the first infusion device is infusing the liquid composition below the threshold.
However, Spencer discloses a medical infusion device (abstract, Fig. 2, Fig. 6 and Fig. 7), comprising: a reservoir for housing a liquid composition comprising a medicament (drug cassette, Fig. 6); a pump mechanism configured to drive the liquid composition from the reservoir to a patient (pump, Fig. 6); (iii) input apparatus (feedback or memory with storage information related to side effect) configured to receive input indicative of a patient side effect, Col. 2, lines 45-65); and (h) increasing the rate of infusion from the second device and decreasing the rate of infusion from the first device to maintain a combined infusion rate (Fig. 6, Col. 4, lines 40-68); (j) repeating steps (h) and (i) until the first infusion device is infusing the liquid composition below the threshold (Fig. 6, such as threshold is the maximum rate, Col. 4, lines 55-60).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first input apparatus and the second input apparatus and first control electronics and second control electronics so that (h) increasing the rate of infusion from the second device and decreasing the rate of infusion from the first device to maintain a combined infusion rate; (i) determining whether the first infusion device is infusing the liquid composition at a rate below a predetermined threshold; (j) repeating steps (h) and (i) until the first infusion device is infusing the liquid composition below the threshold; and (k) removing the first infusion device from the patient if the first device is infusing the liquid composition below the threshold. as taught by Spencer for the purpose of controlling the variation of pain and preventing the event of sedation or respiratory depression due to the overdose (Spencer, abstract, Col. 2, lines 45-68, Note: even that Spencer has only one device, each one of the first and the second input apparatuses are modified by a device similar to the one of Spencer and each first and second control electronics are modified with one similar to one of Spencer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783